DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1.	(Currently amended) A method, comprising: transmitting and receiving alphanumeric text characters between a plurality of mobile device via a communication network, storing the transmitted and received alphanumeric text in records in a searchable database file accessible to users of the transmitting and receiving mobile devices; wherein fields of the record are interactive with functionality of the mobile device, enabling the mobile device to trigger activities base on contents of specific fields; wherein the fields of the record are interactive with functionality of the mobile device, enabling the mobile device to trigger activities base on the contents of specific fields; and wherein the content of a field in one record can affect the operating system of mobile device, allowing the time relate field to trigger a notification alarm.
Claim 2. 	(canceled).
Claim 3. (currently amended) The method of claim 1 time relate field to trigger the removal of all outdated information in other fields of the record. 
Claim 4.	(Canceled). 
.Claim 5. 	(Currently amended) The method of claim 1 
Claim 6.	(Original) The method of claim 1, wherein alphanumeric information is exchanged between mobile devices while a voice conversation is in progress.
Claim 7.	(Original) A method implemented within a mobile calling device for transmitting text messages while an ongoing voice phone call is being conducted between the call initiating party (CIP) and a call receiving party (CRP), the method comprising the steps of: when a call is initiated the CIP’s phone will send an indicator flag to the CRP’s phone, CIP detecting a counter flag from the CRP indicating its ability to transmit and receive information while the phone call is in progress, CIP detecting and decoding signals into alphanumeric characters to be displayed as a forwarded message from the CRP, CIP able to convert signal generated from pressing alphanumeric character on a keypad into signals that can be transmitted over a voice communication network to the CRP, CRP able to detect and decode signal forwarded from the CIP and display as message, CRP able to convert signal generated from the pressing alphanumeric character on a keypad into signals that can be transmitted over a voice communication network to the CIP, both CRP and CIP able to store the communicate message in a record in a database file, stored records can be searched and retrieve for viewing, any given record can trigger an action when a specific temporal event occurs. 
Claim 8.	(Original) The method of claim 7, wherein the database file holding records can be located on the mobile calling device, or can be located on the cloud and access by the mobile calling device. 
Claim 9.	(Original) The method of claim 7, wherein a specific temporal event can be a set calendar date, a set time on a set date, or a number of days. 
Claim 10.	(Original) The method of claim 7, wherein a specific temporal event trigger an action in the mobile device to alert a user to a specific event.
Claim 11. 	(Original) The method of claim 10, wherein an alert can be an alarm related reminder of a task that is to be done such as an appointment. 
Claim 12.	(Original) The method of claim 9, wherein the content of a field in one record can affect the contents of one or more fields in the same record, allowing the time relate field to trigger the removal of all outdated information in other fields of the record. 
Claim 13.	(Original) The method of claim 8, wherein the content of all the records in database can be search by a specific field to retrieve all records within the database with the same searched for item. 
Claim 14.	(Original) The method of claim 8, wherein the mobile device able to store and retrieve records in database file from a cloud base computer system is also able to retrieve media files from a third party that is also stored on a cloud base computer system. 
Claim 15.	(Original) The method of claim 14, wherein the mobile device is able to display the retrieved media file as an ad on the mobile device for a set time period before removing it. 
Claim 16.	(Currently amended) A mobile device-implemented method comprising: software for storing and retrieving text messages in a record format in searchable database files on remotely located central processing center computers, and have the mobile device able to access, download, and view third-party media files from the remotely located central processing center computers.
Claim 17.	(Original) The method of claim 16, wherein the third party media can be an image file that will be briefly displayed to the mobile device user
Claim 18.	(Original) The method of claim 16, wherein the software stored on the mobile device can search fields of the records in the database and interactive with them base on of the mobile device internal clock function, enabling the mobile device to trigger activities base on a time setting in a specific field. 
Claim 19.	(Original) The method of claim 18, wherein the content of a field in one record can affect the contents of one or more fields in the same record, allowing the time relate field to trigger the removal of all outdated information in other fields of the record. 
Claim 20.	(Original) The method of claim 16, wherein the content of all the records in database can be search by a specific field to retrieve all records within the database with the same.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1, 3, and 5-20 based on the Patent Board Decision dated 02/25/2021 and Decision by Court of Appeals for the Federal Circuit dated 01/18/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643